DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
The claims based on what has been deleted and added currently has two periods ‘.’ at the end of the claim, this should be corrected to make clear only one period appears at the conclusion of the claim.
 Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 16, 18 and 19 of U.S. Patent No. .  Although the claims at issue are not identical, they are not patentably distinct from each other because:
In regard to claims 1 and 18, Patent 10458940 claims a sensor/method, comprising: electrodes having a shape to match an outer periphery of a non-metallic parent pipe; and two enclosure portions that are connected by a hinge to facilitate positioning around the outer periphery of the non-metallic parent pipe, wherein: a first portion of the two enclosure portions includes a cutout electrode for surrounding a cutout space; the cutout electrode is tied to a ground to shield against signals from the cutout space; and the sensor is configured to measure a set of voltage or current responses corresponding to a set of electrostatic excitations applied to the outer periphery of the non-metallic pipe that enable detection of a presence or an absence of a pipe inserted within an inner periphery of the non-metallic parent pipe (see claim 1, but also see method claim 16 – it is noted that claims 1 and 16 are slightly more specific than the claims in the present application, but they do include all the limitations presented in claims 1 and 16 of the present application, as well as claims 3 and 4 which fully encompass claim 1, noting that claim 4 does not depend from claim 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to include both ‘comprising an excitation to the sensor’ [claim 3] and ‘measuring a resulting voltage from the sensor’ [claim 4] in combination with claim 1 including being able to apply more than one excitation in different areas of the sensor in order to increase the functionality of the device as claimed in patent 10458940.		

In regard to claim 16, Patent 10458940 wherein the pipe inserted within the inner periphery of the non-metallic parent pipe is formed using a non-metallic material (claim 18).
In regard to claim 17, Patent 10458940 wherein the cutout space has openings on both faces of the two enclosure portions to enable a tracer wire to pass through the cutout space (claim 19).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The new limitation of “the sensor is configured to measure a set of voltage or current responses corresponding to a set of electrostatic excitations applied to the outer periphery of the non-metallic pipe that enable detection of a presence or an absence of a pipe inserted within an inner periphery of the non-metallic parent pipe” is representative of an apparatus claim and because this is a method claim, the language 
A method for detecting a presence or an absence of a pipe inserted within an inner periphery of a non-metallic parent pipe, comprising:
providing electrodes, wherein the electrodes have a shape to match an outer periphery of [[a]] the non-metallic parent pipe; and
providing two enclosure portions, wherein the two enclosure portions are connected by a hinge to facilitate positioning around the outer periphery of the non-metallic parent pipe, and wherein:
a first portion of the two enclosure portions includes a cutout electrode for surrounding a cutout space;
the cutout electrode is tied to a ground to shield against signals from the cutout space; and
measuring, with the electrodes, a set of voltage or current responses corresponding to a set of electrostatic excitations applied to the outer periphery of the non-metallic pipe enabling detection of a presence or an absence of a pipe inserted within an inner periphery of the non-metallic parent pipe.
***It is recommended adding a step stating: “applying a set of electrostatic excitations to the outer periphery of the non-metallic pipe with the electrodes”, which would be placed in the claim before the measuring step, so it is clear that is an active step of the method.  Though how the claim is worded now would require that step anyway for the measurement to take place, but the active method steps claimed, makes 

Allowable Subject Matter
Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (as these claims are not rejected under the double patenting rejection).

Response to Arguments
Applicant is correct, as the amendments have changed the double patenting rejection, though some claims still remain rejected on an updated double patenting rejection.  All the 35 USC 112 1st paragraph rejections have been withdrawn based on the amendments, noting that a new 35 USC 112 2nd paragraph rejection has been made as to claim 18 based on it being drawn to a method claim.  
No claims were rejected with art and would be allowable upon overcoming the double patenting rejections and correcting the language of claim 18.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266.  The examiner can normally be reached on 9am-5pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFF W NATALINI/           Primary Examiner, Art Unit 2896